Citation Nr: 1409360	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-06 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, including due to herbicide exposure. 

2.  Entitlement to service connection for blindness (claimed as an eye condition), including due to herbicide exposure, or alternatively, on a secondary basis.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969. 

This case was originally before the Board of Veterans' Appeals (Board)on appeal from March 2005 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In January 2010, the Board wrote the Veteran to clarify his wishes regarding a Board hearing.  He responded in February 2010 that he did not wish to appear at a hearing. 

In February 2012, the Board issued a decision that, in pertinent part, denied the Veteran's claims of entitlement to service connection for diabetes mellitus and blindness.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). 

In May 2013, the Court issued a memorandum decision that vacated the portion of the February 2012 Board decision that denied entitlement to service connection diabetes mellitus and blindness, and remanded those matters to the Board for action in compliance with the instructions in the memorandum decision.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim. The documents in the VVA file are duplicative of the evidence in the paper claims file.

The issue of entitlement to service connection for blindness is addressed in the REMAND portion of the decision below and is REMANDED to the RO.






FINDINGS OF FACT

1.  The Veteran had no confirmed service in the Republic of Vietnam during the Vietnam Era and had no confirmed exposure to herbicides during his active military service. 

2.  There is no competent and credible evidence the Veteran's diabetes had its onset in service or within one year of service discharge, or that any current diabetes is related to his active military service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred in service, including from herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 47  (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Regarding the issue decided herein, neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was mailed letters in November 2004, June 2006 and March 2010 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The originating agency subsequently readjudicated the claim based upon all evidence of record (see October 2011 SSOC) before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA also complied with its duty to assist the Veteran in the development of his claim.  Service treatment records (STRs) and identified, available post-service treatment records (including records obtained from the Social Security Administration) were obtained.  Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran was not provided with a medical nexus opinion on the diabetes claim because the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Indeed, if it were established that the Veteran was exposed to herbicides in service, and that a diagnosis of diabetes mellitus were established, a nexus opinion would not be necessary.  The outcome of this appeal essentially turns on determining whether or not the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  However, as will be discussed below, there is no objective indication in the service personnel records of any confirmed service in the Republic of Vietnam during the Vietnam Era, that might allow the Board to presume herbicide exposure; nor is there any other confirmed herbicide exposure, such as in Okinawa, Japan.  A medical opinion to address the presumption of service connection is simply not necessary. 

As for the possibility of direct-service-incurrence, there is no competent and credible indication that his diabetes is directly attributable to his period of active duty.  There is no competent evidence of in-service incurrence of diabetes in his STRs, as these records are silent for complaint, treatment and diagnoses of diabetes.  Indeed, the Veteran does not contend that the onset of occurred in service or within a year of service discharge.  He doesn't even allege that his diabetes is related to service other than by his alleged exposure to herbicide agents.  The Board is not obligated to request an opinion when there is not this suggestion of a relevant disease or injury in service that could be associated with the currently claimed disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

Consequently, there is no reasonable possibility of substantiating the diabetes claim on a direct or presumptive basis; as such, a VA medical opinion is not warranted.  VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the diabetes issue has been met.  38 C.F.R. § 3.159(c)(4). 

VA's duties to notify and assist are met. Accordingly, the Board will address the merits of the claim.

Service Connection for Diabetes Mellitus

The Board has reviewed all the evidence in the Veteran's claims file, to include his contentions of record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  


A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).

The Federal Circuit Court has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or along the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) and include type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran does not allege, and his service records do not show, that diabetes mellitus manifested during active service or within the first year of his service discharge.  See, e.g., January 1993 claim and October 2004 claim (VA Form 21-4138).  He instead contends that diabetes mellitus, first diagnosed many years subsequent to discharge from service, is the result of exposure to herbicides during active military service in Vietnam.  See January 2005 statement.  He alternately contends while working in the shipping and packing department in Okinawa, Japan, he was frequently exposed to military equipment (e.g., gas masks, machinery, weapons and clothing) that was returned from Vietnam, and in turn exposed to Agent Orange.  See November 2009 statement.  The Veteran also stated that his duties in Okinawa included unloading ships and trucks, packing crates, and discarding and destroying anything that was leaking by burning or burying it.  See June 2011 VA examination report.

The VA and private medical records currently reflect diagnosed type II diabetes mellitus, a listed disease under § 3.309(e).  However, in this case, there is no competent evidence that the Veteran was actually exposed to herbicide agents, to include Agent Orange, while in service.  Despite his contention to the contrary, his service personnel records simply fail to objectively indicate any service in the Republic of Vietnam whatsoever, even setting foot there for a few days or weeks, as he alleged.  A search through the Personnel Information Exchange System (PIES) also resulted in a negative outcome.  Therefore, the Veteran is not entitled to presumptive service connection based on herbicide exposure in Vietnam.

Consideration has been given the statements from the Veteran and his friends regarding his alleged service in Vietnam and, thereby, his exposure to Agent Orange.  Those statements are simply found to lack credibility due to their inconsistencies.  Initially, in a statement received in June 2005, the Veteran alleged that he served two weeks in Vietnam in April 1968, which he described as being at the end of his service.  However, his service personnel records (to include his DD Form 214) show he was not discharged until well over a year later, in September 1969.  Also, his high school friend, J.W., stated he encountered the Veteran in Vietnam in December 1967, whereas the Veteran placed his Vietnam experience in the following year.  A statement from his pastor recalled the Veteran contacting him shortly after he returned from Vietnam in August 1969.  The Veteran has alternatively alleged going to Vietnam for 5 days or 2 weeks.  See Veteran's statement dated in April 2006.  Thus, notwithstanding the negative findings of service in Vietnam contained in the Veteran's service personnel records, the Board finds these inconsistencies to weigh heavily against the Veteran's credibility.  The lay statements therefore are without probative value. 

There is also no presumption of exposure to herbicide agents based on the Veteran's service in Okinawa.  There is only the Veteran's assertion that he was exposed to equipment that carried Agent Orange from Vietnam.  Service personnel records confirm that the Veteran served in Okinawa in 1969, for less than one year; however, records do not confirm that he was exposed to any herbicide agents during his service.  On the record, the evidence does not serve to establish that the Veteran had exposure to herbicides while serving in Okinawa.  The claimed in-service herbicide exposure has not been independently verified by credible supporting evidence.  Notably, a review of the listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (see http://www.publichealth.va.gov/docs/agentorange/dod_herbicides_outside_vietnam.pdf) does not show the presence of any tactical herbicides, such as Agent Orange, in Okinawa, Japan, during any time frame.  The Veteran's own statements regarding his service in Okinawa are of limited probative value for the purpose of establishing direct exposure to any herbicide agent during his time in Okinawa.  

While the Veteran assumes that he was exposed to herbicides or residual herbicides that assumes were in Okinawa, or that he was exposed to herbicides that may have passed through on their way from Vietnam, that theory is not one that has been accepted by the VA as an indication of exposure to herbicide agents, or has otherwise been supported by historical evidence, and therefore also cannot serve as a basis for service connection.

The criteria for presumptive service connection on the basis of herbicide exposure have not been satisfied.  However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999).

Here the Veteran admits that diabetes was not manifested during active service, but instead was first diagnosed years after service discharge.  In fact, there is no indication of in-service incurrence, since the STRs show no objective complaints, treatment, or diagnosis of diabetes during active duty.  The September 1967 entrance examination and September 1969 separation examination reports are silent for diabetes or high blood sugar levels.  Moreover, there is no indication that diabetes initially manifested to a compensable level (see 38 C.F.R. § 4.119, Diagnostic Code 7913) within one year following service, precluding presumptive service connection for chronic diseases, under 38 C.F.R. § 3.309(a).  

The post-service medical records show, by history, that diabetes was diagnosed in the 1990's, decades after the Veteran's active service. Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that his diabetes mellitus is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, as he has not alleged that he experienced the symptoms of diabetes mellitus until many years after service, service connection based on continuity of symptomatology cannot be established.

There is likewise no competent and credible evidence to establish a nexus between diabetes and the Veteran's active service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  No medical professional has suggested a link between active military service and diabetes mellitus. 

Consideration has been given to the Veteran's personal assertion that he suffers from diabetes mellitus related to his military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes mellitus is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that laboratory testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating endocrine disorders.  See King v. Shinseki, 700 F.3d 1339, 134  (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has also considered the Veteran's lay testimony that his alleged in-service herbicide exposure resulted in the development of diabetes since active service, but finds his statements are not credible.  Most importantly, these statements are inconsistent with the service personnel records and medical findings of record.  In that regard, his service personnel records do not confirm any exposure to herbicides, or that he served in the Republic of Vietnam during the Vietnam Era, precluding presumptive exposure to herbicides.  The Board also notes the lack of findings in the STRs and the post-service evidence of record which, as a whole, indicates the Veteran did not report any pertinent complaints until decades after service.  Continuity has not here been established, either through the competent evidence or through the Veteran's statements.  As such, service connection on a direct basis is not warranted for diabetes.

The Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.


ORDER

Service connection for Type II diabetes mellitus is denied.


REMAND

Regarding the claim of entitlement to service connection for blindness, the Veteran contends that he suffers from blindness secondary to herbicide exposure in service, or as a result of his diabetes mellitus.  More recently, the Veteran proposed an alternative theory of entitlement.  He maintains that he sustained several blows to his head during fights in service, which caused his blindness.  See October 2012 Brief of Appellant.  STRs are negative for any complaints or findings related to blindness or head trauma.  In February 2007, the Veteran reported to a VA social worker that he was hit in the head three or four times during service.  A June 2011 VA examination report notes current findings of blindness, and a history of a Mooren's ulcer in the left eye since 2000.  The examiner opined that the Veteran's blindness was not caused by service and did not happen in service.  The examiner instead attributed the Veteran's bilateral vision problems to the Mooren's ulcer and an inflammatory process, beginning in approximately 2000.  In an October 2011 addendum opinion, the VA examiner noted the Veteran's history of "violent combat" and opined that trauma or injury did not cause the Veteran's Mooren's ulcer.  

After reviewing all of the evidence of record, the Board denied entitlement to service connection for blindness in February 2012.  The Board found that there was no competent and credible evidence the Veteran's blindness had its onset in service or is related to his active military service.  Moreover, because the Board denied service connection for diabetes, there was no service-connected disorder to which his blindness could be secondarily service-connected.  The Board did not address the head trauma argument, as it had not yet been raised by the Veteran.

In the May 2013 Memorandum Decision, the Court, in pertinent part, found that remand was required because the Board failed to support its determination with an adequate statement of reasons and bases.  Specifically, the Court found that the Board erred in relying upon the 2011 VA medical opinion in denying the claim, because rationale for this opinion is lacking.  While the examiner noted evidence of Mooren's ulcer in the left eye, there was no mention of Mooren's ulcer in the right eye.  The Veteran is blind in both eyes.  Therefore, the examiner's diagnosis is not supported by adequate rationale.  The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Therefore, a new opinion in this matter is warranted.




Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file and a copy of any pertinent evidence in Virtual VA that is not included in the claims file to the examiner who conducted the June  2011 VA eye examination.  If the June 2011 examiner is not available, then have another VA examiner with appropriate expertise perform the review and render an opinion. 

Based upon the review of the Veteran's pertinent history and sound medical principles, the examiner should provide an opinion, with supporting rationale, as to whether the Veteran's blindness in either eye is, at least as likely as not (a 50 percent or better probability), related to his active service.  In so doing, the examiner must acknowledge and discuss the Veteran's lay statements that sustained several blows to the head during service.  The examiner should explain the rationale for the conclusions reached. 

The examiner should also address cause of the blindness in each eye separately.  In particular, the examiner should clarify whether the Mooren's ulcer noted in the left eye in 2000 is the cause of blindness in both eyes.  The examiner should explain the rationale for the conclusions reached.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her attorney should be furnished a supplemental statement of the case and provided the requisite appropriate opportunity to respond before the claims file is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


